Citation Nr: 0114482	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-18 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to accrued dependency and indemnity compensation 
benefits.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from August 1941 to 
December 1946.  He died in March 1948.  The Department of 
Veterans Affairs (VA) Regional Office (RO) denied the claim 
of the appellant, who is the veteran's son, of entitlement to 
accrued dependency and indemnity compensation benefits in 
March 2000, and the appellant appealed its decision.  He 
presented testimony during a hearing which was held at the RO 
in April 2000.  


FINDINGS OF FACT

1.  The appellant's mother was awarded dependency and 
indemnity compensation benefits as a surviving spouse due to 
the veteran's service-connected post-service death, effective 
from the May 5, 1959 date of receipt of her only dependency 
and indemnity compensation claim, until November 1977, which 
was the month she died.  

2.  The appellant filed an application for accrued benefits 
in 1999.  


CONCLUSION OF LAW

As a matter of law, the appellant is not entitled to accrued 
dependency and indemnity compensation benefits.  38 U.S.C.A. 
§ 5121 (West 1991 & Supp. 1999); 38 C.F.R. § 3.1000 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The appellant is a son of a veteran who served on active duty 
from August 1941 to August 1946 and who died in March 1948.  
The appellant was born in January 1932 according to his April 
2000 hearing transcript.

In May 1943, the veteran applied for National Service Life 
Insurance (NSLI), listing his wife and three sons as the 
beneficiaries, and a policy was subsequently issued.  

In April 1948, an attorney representing the veteran's estate 
addressed a letter to the U.S. Treasurer, inquiring about the 
distribution of the proceeds of the NSLI insurance policy, 
asking, in that regard, if the U.S. Treasurer would send him 
"forms for proof of death and any other blanks necessary to 
be filled out by the widow or his children."  That letter 
was received by VA in April 1948.  

In May 1948, VA wrote the veteran's widow a letter, 
acknowledging receipt of the attorney's letter on her behalf 
concerning NSLI.   

Also in May 1948, VA wrote a letter to the attorney in 
response to his April 1948 letter inquiring about NSLI.  The 
attorney was advised that existing laws did not permit the 
recognition of an attorney unless he had been admitted to 
practice before VA and had filed a power of attorney in the 
case, and that he met neither requirement.  He was advised of 
how he could be admitted to practice.  A copy of the May 1948 
letter to the veteran's widow was enclosed to him as a 
courtesy to him.  

In May 1948, the veteran's widow responded to the request for 
information in the May 1948 letter from VA to her, by 
indicating where her sons were, how old they were (she 
indicated that one was 22, that another was 17, and that the 
appellant was 16), and when and where the veteran died, of a 
heart attack.  

In June 1948, VA wrote the veteran's widow a letter, 
indicating that it was: 

taking this opportunity to offer assistance in 
applying for benefits to which you may be 
entitled.  

Under the laws now in effect death compensation 
or pension may be payable to the widow and 
children of a veteran whose death was due to a 
disease or injury incurred in or aggravated by 
his active military or naval service.     ...  

The filing of a claim does not necessarily mean 
that the benefits applied for will be allowed, 
but if you desire to submit an application the 
enclosed form should be completed in accordance 
with the instructions printed thereon and 
returned to this office.  You may write to this 
office or contact any Veterans Administration 
office for assistance in the preparation of your 
claim.  

You are assured that upon receipt of your claim 
it will be given careful consideration and you 
will be informed of any additional evidence 
required.  All correspondence relative to this 
case should be addressed to this office and 
should show the veteran's name and XC number 
given above, to permit prompt identification.  
... 

Encl. Form 8-534.  

In September 1948, VA wrote the widow and advised her of the 
insurance settlement it had determined she was entitled to as 
a guardian.

On May 5, 1959, a VA Form VB 8-534, Application for 
Dependency and Indemnity Compensation or Death Pension by 
Widow or Child, was received by VA from the veteran's widow. 

In December 1959, the RO granted service connection for the 
cause of the veteran's death.  

The RO requested proof from the widow of her marriage to the 
veteran in December 1959 and it was received from her through 
the appellant, who was representing her, in December 1959.  

Thereafter, in January 1960, the RO advised the widow that it 
had determined that her award was effective from May 5, 1959, 
and of her right to appeal its decision.  

In January 1960, the appellant wrote the RO on behalf of the 
widow and advised the RO that he had reviewed its first 
December 1959 letter indicating that the veteran's death was 
service-connected, and that letter's provisions that proof of 
her marriage to the veteran was required, and it informed VA 
that the marriage documentation had been sent on December 31, 
1959.  He was writing to inquire about when they might expect 
the first check for her pension, and as to how much each 
monthly check would be, and as to how much in the way of 
retroactive payments were due to the widow.  He indicated 
that he had not yet received the above January 1960 letter 
from the RO, and that in the event that it was crossing in 
the mail, his current letter should be disregarded.  

In March 1960, VA received pay grade, basic pay, and 
cumulative year data from the service department which VA had 
requested from it in December 1959.  

In April 1960, VA informed the widow that it had reformulated 
her monthly award, and that as such, it was determined that 
she was entitled to $168 monthly effective from May 5, 1959.  
It advised her of its right to appeal its determination.  

A November 9, 1977 report of contact indicates that the 
current appellant called the RO and requested aid and 
attendance/housebound benefits on the widow's behalf.  

Later in November 1977, one of the veteran's sons other than 
the current appellant advised VA that the veteran's widow had 
passed away.

The RO terminated her award effective the first of the month 
in November 1977.  

In December 1977, VA forwarded to the appellant a VA Form 
2680 for further action on the claim for aid and attendance 
or housebound benefits.  The letter with which the form was 
mailed as an enclosure advised the appellant that 
non-disclosure of the information requested could result in 
payment of less than the maximum benefits or a complete 
disallowance of the claim.  No response was ever received.  

The next contact by or on behalf of the appellant was in 
March 1999.  A series of inquiries and correspondences 
ensued, including as to the RO's denial of the benefits 
sought on appeal, the appellant appealed the RO's denial.  

The appellant presented testimony during a hearing at the RO 
in April 2000.  In attendance was his wife.  He testified 
that he was 16 and that one of his brothers was 17 when the 
veteran died.  He felt that his mother was not adequately 
assisted when the veteran died, and that she was confused by 
the June 1948 letter from VA.  

In November 2000 and February 2001, the appellant argued that 
service connection for the cause of the veteran's death 
should have been granted effective from the date of the 
veteran's death, again because letters the widow had received 
from VA when she started receiving correspondence from VA 
shortly after the veteran's death confused her.  He also 
argued that since the veteran's widow filed at least one 
official VA Form in 1948, that met the requirement of filing 
a claim for service connection for the cause of the veteran's 
death.  He added that nobody from VA had come to her 
assistance in any matters which would have been of concern to 
her, and that when she did hire an attorney, his efforts to 
assist her were rebuked by VA.  He believes, he stated, that 
his mother's May 1948 letter as well as the April 1948 letter 
from the attorney constituted claims, and that the RO should 
have considered them as such when it awarded her benefits 
after she communicated with the RO again in 1959.

Analysis

The Board notes that claims for VA benefits are to be made on 
specifically prescribed claims forms, 38 C.F.R. § 3.151 
(2000), and that upon VA receipt of notice of the death of a 
veteran the appropriate forms are to be furnished to any 
dependent who has apparent entitlement to pension, 
compensation, or dependency and indemnity compensation.  
38 C.F.R. § 3.150(a) (2000).  

The provisions of 38 C.F.R. § 3.155 indicate that an informal 
claim is any communication or action, indicating an intent to 
apply for one or more benefits, from a claimant or his or her 
proxy.  The informal claim must identify the benefit sought.  
Thereafter, if a formal claim has not already been filed, VA 
must forward one to the claimant for execution.  If it is 
received back by VA within one year from the date it was 
forwarded by VA, it will be considered filed as of the date 
of receipt of the informal claim.  

In connection with the above regulations, the Board notes 
that a formal claim on the form prescribed was not received 
from the widow until May 5, 1959, and that no informal claim 
prior to that time had ever been received.  

Furthermore, VA sent the widow a VA Form 8-534, which was the 
prescribed claim form, in June 1948.  Since a formal claim 
was not received back to VA within one year thereof there was 
no basis for the VA to grant an earlier effective date.  The 
VA Form VB 8-534 formal claim was not received until May 5, 
1959.

While it was true that VA learned of the veteran's death in 
1948, when it started processing insurance-related matters, 
it told the widow that she might be entitled to VA death 
compensation or pension benefits and sent the widow a VA Form 
8-534 in accordance with 38 C.F.R. § 3.150(a), in June 1948, 
and advised her to file it if she desired, and that she could 
ask VA for assistance.  

Pursuant to the provisions of 38 C.F.R. § 3.400, the 
effective date of an evaluation and award of dependency and 
indemnity compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  Pursuant to 38 C.F.R. § 3.400(c)(2), 
service-connected deaths which occur after separation from 
service warrant an effective date of the first day of the 
month in which the veteran's death occurred if the claim was 
received within one year after the date of the death.  
Otherwise, the effective date is to be the date of the 
receipt of the claim.  

In this case, the effective date, then, for the evaluation 
and award of dependency and indemnity compensation benefits 
could not have been any earlier than May 5, 1959, as that 
date was the date the claim was received and it was more than 
one year after the veteran's death.  

The RO assigned the correct effective date in April 1960 
based upon the evidence.  Furthermore, the widow did not 
appeal its decision  That decision became final.  Her right 
to contest benefit determinations concerning benefits claimed 
on her own behalf expired at the time of her death.  Since 
the widow died in November 1977, her right to contest 
decisions VA made concerning her entitlements, including on 
the basis of CUE, died with her.  Landicho v. Brown, 7 
Vet.App. 42, 47-48, 53-54 (1994).  

The appellant's claim in 1999 was, at best, in the nature of 
a claim under 38 U.S.C.A. § 5121 for payment of certain 
accrued benefits upon the death of a beneficiary.  Under 
38 U.S.C.A. § 5121, periodic monthly benefits under laws 
administered by VA (i.e., including dependency and indemnity 
compensation benefits) to which an individual (i.e., the 
surviving spouse) was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of her death, and due and unpaid for a period not 
to exceed two years, shall be paid to the children of the 
deceased veteran upon the death of the surviving spouse.  
Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c). 

In this case, the widow died in November 1977, and the 
appellant's claim was filed in March 1999.  The claim lacks 
legal merit, as it was filed more than 21 years after the 
widow's death.  The claim also concerns matters more than 23 
years prior to the death of the beneficiary.  The Court has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The appellant's claim of entitlement to accrued benefits 
based on an assertion that there were amounts due and payable 
to her at the time of her death lacks legal merit because he 
did not file a claim for accrued benefits within one year of 
her death and there were no benefits that were due and 
unpaid.  

Additional matter

The Board notes that during the course of the appellant's 
claim, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), became law.  The 
RO advised the appellant of this fact and assisted him 
pursuant to it, as required, in 2000.  Moreover, it appears, 
under the circumstances of this case, that no further 
assistance pursuant to the VCAA is necessary, as the claim 
lacks legal merit.  It is undisputed that his mother died in 
November 1977, and he has not asserted that he applied for 
accrued benefits any earlier than March 1999.  The provisions 
of the VCAA indicate that no assistance by VA is necessary 
when, as here, there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The 
appellant has already been advised of the RO's decision in 
light of applicable laws and regulations, and been given a 
chance to submit additional evidence and argument, including 
during his hearing at the RO in April 2000.  No further 
action is required under the VCAA.


ORDER

Entitlement to accrued dependency and indemnity compensation 
benefits is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

